Exhibit 10.14

 

REPUBLIC PROPERTY TRUST
TRUSTEE DEFERRED COMPENSATION PLAN

 

This Republic Property Trust Trustee Deferred Compensation Plan (the “Plan”) is
adopted by Republic Property Trust (“Republic” or the “Company”) for the purpose
of providing a deferred compensation arrangement to trustees of the Company who
are not also employees of the Company (“non-employee trustees”) and their
beneficiaries in consideration of services rendered to the Company and as an
inducement for their continued services in the future.

 


ARTICLE I: DEFINITIONS

 

Whenever used herein, the masculine pronoun shall be deemed to include the
feminine, and the singular to include the plural, unless the context clearly
indicates otherwise, and the following definitions shall govern the Plan:

 

1.1.          “Account” means the book entry account established under the Plan
for each Participant to which shall be credited such amounts as the Company
shall determine in accordance with this Plan, including the Participant’s
Credited Investment Return (Loss) determined under Article IV, and which shall
be reduced by any distributions made to a Participant or Beneficiary.

 

1.2.          “Beneficiary” means those persons, trusts or other entities
entitled to receive Benefits which may be payable hereunder upon a Participant’s
death as determined under Article VI.

 

1.3.          “Benefits” means the amounts credited to a Participant’s Account
pursuant to such Participant’s Deferred Compensation Agreements, plus or minus
all Credited Investment Return (Loss).

 

1.4.          “Board of Trustees” or “Board” means the Board of Trustees of
Republic Property Trust

 

1.5.          “Change of Control” means the happening of any of the following:

 

(i)            Any “Person” (which for the purpose of this definition of Change
of Control only has the meaning ascribed to such term in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and used in
Sections 13(d) and 14(d) thereof, including a “group” within the meaning of
Section 13(d)(3)) has or acquires Beneficial Ownership of thirty (30%) percent
or more of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors (“Voting
Securities”); provided, however, that in determining whether a Change of Control
has occurred, Voting Securities which are held or acquired by the

 

1

--------------------------------------------------------------------------------


 

following: (i) the Company or any of its Related Companies (as defined in
section 1.5(iv) below) or (ii) an employee benefit plan (or a trust forming a
part thereof) maintained by the Company or any of its Related Companies (the
persons or entities described in (i) and (ii) shall collectively be referred to
as the “Excluded Group”), shall not constitute a Change of Control.  For
purposes of this Plan, “Beneficial Ownership” shall mean beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act.

 

(ii)           The individuals who are members of the Incumbent Board cease for
any reason to constitute more than fifty (50%) percent of the Board.  For
purposes of this Plan, “Incumbent Board” shall mean the individuals who, as of
the beginning of the period commencing two years prior to the determination
date, constitute the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
beginning of such two-year period, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and
provided further, however, that any such individual whose initial assumption of
office occurs as a result of or in connection with an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be considered a member of the Incumbent Board.

 

(iii)          A consummation of a merger, consolidation or reorganization or
similar event involving the Company, whether in a single transaction or in a
series of transactions (“Business Combination”), unless, following such Business
Combination:

 

a)             the Persons with Beneficial Ownership of the Company, immediately
before such Business Combination, have Beneficial Ownership of more than fifty
(50%) percent of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation (or in the election of a comparable governing body of any other type
of entity) resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) (the “Surviving Company”) in substantially the same
proportions as their Beneficial Ownership of the Voting Securities immediately
before such Business Combination;

 

2

--------------------------------------------------------------------------------


 

b)            the individuals who were members of the Incumbent Board
immediately prior to the execution of the initial agreement providing for such
Business Combination constitute more than fifty (50%) percent of the members of
the board of directors (or comparable governing body of a noncorporate entity)
of the Surviving Company; and

 

c)             no Person (other than a member of the Excluded Group or any
Person who immediately prior to such Business Combination had Beneficial
Ownership of thirty percent (30%) or more of the then Voting Securities) has
Beneficial Ownership of thirty (30%) percent or more of the then combined voting
power of the Surviving Company’s then outstanding voting securities.

 

(iv)          The assignment, sale, conveyance, transfer, lease or other
disposition of all or substantially all of the assets of the Company to any
Person (other than the Company, any Related Company or an employee benefit plan
(or related trust) sponsored or maintained by the Company or any Related
Company) unless, immediately following such disposition, the conditions set
forth in subsections (iii)(a), (b) and (c) above will be satisfied with respect
to the entity which acquires such assets.  For purposes of this Plan, “Related
Company” shall mean any entity that is directly or indirectly controlled by, in
control of or under common control with the Company.

 

(v)           The occurrence of a liquidation or dissolution of the Company.

 

1.6.                              “Code” means the Internal Revenue Code of
1986, as amended, and references to particular sections of the Code are deemed
to refer to such sections or any successor sections thereto.

 

1.7.                              “Committee” means the Compensation Committee
of the Board.

 

1.8.                              “Company” means Republic Property Trust.

 

1.9.                              “Credited Investment Return (Loss)” means the
hypothetical investment return which shall be credited to the Participant’s
Account pursuant to Article IV.

 

1.10.                        “Deferred Compensation Agreement” means an
agreement to participate and to defer compensation between a Participant and the
Company in such form and consistent with terms of the Plan as the Company may
prescribe from time to time.

 

1.11.                        “Distribution Date” means the date on which
distribution of a Participant’s Benefits is made pursuant to Article V.

 

3

--------------------------------------------------------------------------------


 

1.12.                        “Effective Date” means                  , 2005.

 

1.13.                        “Eligible Compensation” means annual board or
committee retainers and meeting fees, and unrestricted share, restricted share
and share unit awards made under the Company’s 2005 Omnibus Long-Term Incentive
Plan (or its successor).

 

1.14.                        “Participant” means a non-employee Trustee of the
Company for whom an Account has been established.

 

1.15.                        “Plan” shall mean this Republic Property Trust
Trustee Deferred Compensation Plan, as it may be amended from time to time.

 

1.16.                        “Share Unit” means an unfunded right to receive one
share of the Company’s common shares of beneficial interest at a future date. 
Share Units do not have voting rights.

 

1.17.                        “Republic” means Republic Property Trust.

 

1.18.                        “Termination Event” means the Participant’s
separation from service with the Company (within the meaning of Code
Section 409A) for any reason.

 


ARTICLE II: ELIGIBILITY

 

2.1.                              Eligibility.  Eligibility for participation in
the Plan shall be limited to non-employee Trustees of the Company.  Non-employee
Trustees shall be eligible to defer Eligible Compensation in accordance with
this Plan and rules established by the Committee.  Each individual who becomes a
Participant shall execute a Deferred Compensation Agreement in the form
prescribed by the Company.

 

2.2.                              Cessation of Participation.  Participation in
the Plan shall continue until all of the Benefits to which the Participant is
entitled thereunder have been paid in full.

 

2.3.                              Time of Election of Deferral. Except as
provided in the next sentence, an election to defer Eligible Compensation must
be made before the year in which the Eligible Compensation is earned and
payable.  In his or her first year of eligibility for the Plan, a non-employee
Trustee may make a deferral election within 30 days of first becoming eligible. 
This initial deferral may relate only to Eligible Compensation attributable to
the period following the deferral election.  Any change to a deferral election
shall be effective only with regard to Eligible Compensation earned commencing
with the next calendar year.

 

4

--------------------------------------------------------------------------------


 


ARTICLE III: PARTICIPANT’S ACCOUNTS

 

3.1.                              Establishment of Accounts.  The Company shall
cause an Account to be kept in the name of each Participant and each Beneficiary
of a deceased Participant which shall reflect the value of such Participant’s
Benefits as adjusted from time to time to reflect Credited Investment Return
(Loss). Each Account shall be credited with a number of Share Units, determined
in accordance with the Deferred Compensation Agreement.

 

3.2.                              Vesting.  Deferred fees and retainers (and the
earnings credited thereon) credited to an Account shall be 100% vested. 
Restricted share and other equity-based awards that are deferred pursuant to
this Plan shall be subject to the vesting schedule, if any, of the corresponding
share award.

 


ARTICLE IV: CREDITED INVESTMENT RETURN (LOSS)


 

4.1.                              Credited Investment Return (Loss).  All
amounts credited to an Account shall be deemed to be invested in Share Units. 
Share Units shall be credited with dividend equivalents to the extent dividends
are paid on Company common shares.

 

4.2.                              Adjustments for Share Splits and Similar
Corporate Events.  Amounts credited to a Participant’s Account shall be
equitably adjusted for changes in the capitalization of the Company, including
without limitation by reason of a share split or reverse share split, in the
manner and to the extent determined to be appropriate by the Board.

 


ARTICLE V: BENEFITS

 

5.1.                              Timing of Distribution.  The vested portion of
a Participant’s Account shall be paid (or payment shall commence) within a
reasonable time after a Termination Event.  The Participant shall forfeit the
unvested portion of his or her Account upon a Termination Event, giving
consideration to any accelerated vesting provisions of the corresponding
restricted share award.

 

5.2.                              (a)           Method of Distribution.  A
Participant’s Account shall be paid in a single lump sum payment.  All payments
from the Plan shall be in the form of Company common shares (with cash for
fractional shares).

 

(b)           Death Benefits.  In the event the Participant dies before his or
her Benefits have been fully distributed, the Participant’s Benefits shall be
paid to his or her Beneficiary in accordance with the Participant’s most recent
valid Beneficiary designation.

 

5

--------------------------------------------------------------------------------


 

(c)           Valuation of Accounts.  Participants’ Accounts shall be valued
using the fair market value of Republic common shares on the date immediately
preceding the Distribution Date.

 

5.3.                              Tax Withholding.  All payments under this
Article V shall be subject to all applicable withholding for state and federal
income tax and to any other federal, state or local tax which may be applicable
thereto. In the event any taxes become due prior to payment such taxes shall be
the sole responsibility of the Participant.

 


ARTICLE VI: BENEFICIARIES

 

6.1.                              Designation of Beneficiary.  The Participant
shall have the right to designate, on such form as may be prescribed by the
Company, a Beneficiary to receive any Benefits due under Article V which may
remain unpaid at the Participant’s death and shall have the right at any time to
revoke such designation and to substitute another such Beneficiary.

 

6.2.                              No Designated Beneficiary.  If, upon the death
of the Participant, there is no valid designation of a Beneficiary, the
Beneficiary shall be the Participant’s estate.

 


ARTICLE VII: ADMINISTRATION OF THE PLAN


 

Administration by the Company.  This Plan shall be administered by the
Committee.  The Committee has sole discretion to interpret the Plan and to
determine all questions arising in the administration, interpretation, and
application of the Plan.  The Committee’s powers include the power, in its sole
discretion and consistent with the terms of the Plan, to determine who is
eligible to participate in this Plan, to determine the eligibility for and the
amount of benefits payable under the Plan, to determine when and how amounts are
allocated to a Participant’s Account, to establish rules for determining when
and how elections can be made, to adopt any rules relating to administering the
Plan and to take any other action it deems appropriate to administer the Plan. 
The Committee may delegate its authority hereunder to one or more officers of
the Company.  Whenever the value of an Account is to be determined under this
Plan as of a particular date, the Committee may determine such value using any
method that is reasonable, in its discretion.  Whenever payments are to be made
under this Plan, such payments shall begin within a reasonable period of time,
as determined by the Committee, and no interest shall be paid on such amounts
for any reasonable delay in making the payments. The Committee’s decisions under
the Plan shall be final and binding on all Participants, as well as the
Participant’s heirs, assigns, administrator, executor, and any other person
claiming through the Participant.  This Plan shall

 

6

--------------------------------------------------------------------------------


 

be interpreted and administered in a manner that complies with Section 409A of
the Code.

 


ARTICLE VIII: MISCELLANEOUS


 

8.1.                              The right of a Participant or his or her
designated Beneficiary to receive a distribution hereunder shall be an unsecured
claim against the general assets of the Company, and neither the Participant nor
a designated Beneficiary shall have any rights in or against any specific assets
of the Company. Notwithstanding the previous sentence, the Company reserves the
right to establish a grantor trust, the assets of which shall remain subject to
claims of creditors of the Company, to which Company assets may be invested to
fund some or all of the liabilities represented by this Plan. This Plan shall
not be construed to require the Company to fund, prior to payment, any of the
Benefits payable under this Plan.

 

8.2.                              If, in the Company’s opinion, a Participant or
Beneficiary for any reason is unable to handle properly any property
distributable to him or her under the Plan, then the Company may make such
arrangements which it determines to be beneficial to such Participant or
Beneficiary, to the extent such arrangements have not been made by such
Participant or Beneficiary, for the distribution of such property, including
(without limitation) the distribution of such property to the guardian,
conservator, spouse or dependent(s) of such Participant or Beneficiary.

 

8.3.                              The right of any Participant, any Beneficiary,
or any other person to the payment of any Benefits under this Plan shall not be
assigned, transferred, pledged or encumbered.

 

8.4.                              This Plan shall be binding upon and inure to
the benefit of the Company, its successors and assigns and the Participant and
his or her heirs, executors, administrators and legal representatives.

 

8.5.                              Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the employ or service
of the Company as an employee.

 

8.6.                              If the Company, the Participant, any
Beneficiary, or a successor in interest to any of the foregoing, brings legal
action to enforce any of the provisions of this Plan, the prevailing party in
such legal action shall be reimbursed by the other party for the prevailing
party’s costs of such legal action including, without limitation, reasonable
fees of attorneys, accountants and similar advisors and expert witnesses.

 

7

--------------------------------------------------------------------------------


 

8.7.                              This Plan shall be construed in accordance
with and governed by the laws of the state of Maryland, without reference to the
principles of conflicts of law thereof, to the extent such construction is not
pre-empted by any applicable federal law.

 

8.8.                              This Plan constitutes the entire understanding
and agreement with respect to the subject matter contained herein, and there are
no agreements, understandings, restrictions, representations or warranties among
any Participant and the Company other than those set forth or provided for
herein.

 

8.9.                              (a)           This Plan may be amended or
terminated by Republic at any time in its sole discretion by resolution of its
Board or any committee to which its Board has delegated such authority to amend;
provided, however, that no amendment may be made which would alter the
irrevocable nature of an election or which would reduce the amount credited to a
Participant’s Account on the date of such amendment.  If the Plan is terminated,
Compensation shall prospectively cease to be deferred as of the date of the
termination.  Upon termination of the Plan, each Participant will be paid the
value of his or her Account at the time and in the manner provided for in
Article V.

 

(b)           Notwithstanding the foregoing paragraph or any other provision in
this Plan to the contrary, upon the consummation of a Change of Control, each
Participant’s Account shall be fully vested and shall be distributed to him or
her in a lump sum distribution within 15 days following the consummation of such
Change in Control.

 

*              *                              *

 

8

--------------------------------------------------------------------------------


 

To record the adoption of the Plan, the Company has caused its authorized
officer to execute the same this 14th day of December, 2005.

 

 

REPUBLIC PROPERTY TRUST

 

 

 

By:

  /s/ Mark R. Keller

 

 

 

 

As its:

  Chief Executive Officer

 

9

--------------------------------------------------------------------------------